In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00045-CV




         IN THE INTEREST OF J.D., A CHILD




         On Appeal from the 354th District Court
                 Hunt County, Texas
                Trial Court No. 84,445




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
         Following a trial by jury, James Driver’s parental rights to his daughter, Jamie, were

terminated in a suit brought by the Texas Department of Family and Protective Services. 1 Driver

is represented on appeal by court-appointed counsel, who has filed a brief in accordance with the

requirements of Anders v. California, 386 U.S. 738 (1967).                       Court-appointed counsel has

concluded that, after a thorough review of the record, this appeal is frivolous and without merit.

Because we agree, we affirm the judgment of the trial court. However, in consideration of

appointed counsel’s continuing obligation to represent Driver for purposes of any further appellate

review, we deny counsel’s motion to withdraw.

         The procedures set forth in Anders v. California are applicable to an appeal from a trial

court’s order terminating parental rights when an appellant’s appointed appellate counsel

concludes that there are no non-frivolous issues to assert on appeal. See In re P.M., 520 S.W.3d
24, 27 n.10 (Tex. 2016) (citing In re D.A.S., 973 S.W.2d 296, 297 (Tex. 1998)); In re P.M.H.,

No. 06-10-00008-CV, 2010 WL 1794390, at *1 (Tex. App.—Texarkana May 6, 2010, no pet.)

(mem. op.). The Anders brief filed by Driver’s counsel presents a professional evaluation of the

record demonstrating why there are no arguable grounds for reversal. Counsel has established that

she provided Driver with a copy of the brief and the appellate record and has also notified Driver

of his right to file a pro se response. Driver has filed a pro se response that generally complains




1
In this opinion, we refer to the child and his parent by pseudonyms in order to protect the child’s identity. See TEX.
R. APP. P. 9.8.

                                                          2
of the proceedings and claims that not all of the testimony at trial was true, but brings forth no

articulable point of error.

        Court-appointed counsel’s brief meets the requirements of Anders by providing a

professional evaluation of the record and stating why there are no arguable grounds for reversal

on appeal. See Anders, 386 U.S. at 744. Having thoroughly reviewed the record and counsel’s

brief, we agree with counsel’s assessment that the appeal is frivolous and without merit. We find

nothing in the record that could arguably support the appeal. See id. at 744. Accordingly, we

affirm the trial court’s final order terminating Driver’s parental rights to Jamie.

        However, we deny counsel’s motion to withdraw. In the parental-rights termination

context, “counsel’s belief that the client has no grounds to seek further review from the court of

appeals’ decision” is not “good cause” sufficient to justify counsel’s withdrawal. See P.M., 520
S.W.3d at 27. Instead, counsel’s duty to his client extends through the exhaustion or waiver of

“all appeals in relation to any final order terminating parental rights.” TEX. FAM. CODE ANN.

§ 107.016(2)(B) (West Supp. 2018). If Driver wishes to pursue an appeal to the Supreme Court

of Texas, “appointed counsel’s obligations can be satisfied by filing a petition for review that

satisfies the standards for an Anders brief.” P.M., 520 S.W.3d at 27–28.

        We affirm the trial court’s judgment.



                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:         October 24, 2018
Date Decided:           November 2, 2018

                                                   3